--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AMENDMENT NO. 3 TO
MANAGEMENT SERVICES AGREEMENT
(Contractor)


This Amendment No. 3 to Management Services Agreement (this “Amendment”) is
entered into this 4th day of November, 2008, by and between OrthoLogic Corp., a
Delaware corporation doing business as Capstone Therapeutics (the “Company”) and
AGP Management, LP (“Contractor”), and amends the Management Services Agreement
dated as of May 12, 2006 by and between the Company and Contractor, as amended
by Amendment No.1 dated August 3, 2006 and Amendment No. 2 dated September 1,
2008 (the “Agreement”).


1.         Section 3(b) of the Agreement is hereby restated to read in its
entirety as follows:


Upon the termination of this Agreement, neither Contractor, Executive nor
Executive’s beneficiaries or estate shall have any further rights under this
Agreement or any claims against the Company arising out of this Agreement,
except that Contractor shall be entitled to receive accrued and unpaid
Management Fees which are then due and owing as of the date of termination, and,
in the event of a termination by the Company without cause, Contractor shall be
entitled to a continuation of the monthly Management Fee for a period of twelve
months from the date of termination.  Provided, however, that in the case of a
termination without cause following a determination by the Company’s Board of
Directors to liquidate the Company, payment will be made under this Section 3(b)
only if and for so long as Contractor is directly involved in the liquidation
process, not to exceed twelve months from the date of termination, in the same
manner as if Contractor had not been terminated, including performing such
services as may reasonably be requested by the Company’s Board of
Directors.  For purposes of this Agreement, “cause” shall include Executive’s
neglect of duties, willful failure to abide by instructions or policies from or
set by the Board, commission of a felony or serious misdemeanor offense or
pleading guilty or nolo contendere to same, Contractor’s breach of this
Agreement or Contractor’s breach of any other material obligation to the
Company.


2.         Except as expressly amended and modified hereby, the Agreement shall
remain in full force and effect.  In the event of any conflict or inconsistency
between the terms and provisions of the Agreement and the terms and provisions
of this Amendment, the terms and provisions of this Amendment shall govern and
control.  This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which, when taken together, shall constitute one
and the same instrument.


This Amendment No. 3 is executed as of the date first above written.




ORTHOLOGIC CORP.
 
CONTRACTOR
           
/s/ Fred Feldman
 
/s/ John M. Holliman, III
Fred Feldman
 
John M. Holliman, III
Chairman
 
General Partner
Compensation Committee
 
AGP Management LP

 
 

--------------------------------------------------------------------------------